COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-365-CV
  
  
CHRISTINE 
MOCKABEE                                                          APPELLANT
 
V.
 
MEAGHAN 
TRISLER                                                                  APPELLEE
  
  
----------
 
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
November 23, 2004 we notified appellant, in accordance with TEX. R. APP. 
P. 42.3, that this court may not have jurisdiction over this appeal because it 
appeared the notice of appeal was not timely filed.  We stated that the 
appeal would be dismissed for want of jurisdiction unless appellant or any party 
desiring to continue the appeal filed with the court within ten days a response 
showing a reasonable explanation for the late filing of the notice of 
appeal.  See Tex. R. App. P. 
10.5(b), 26.3(b), 42.3(a).  We have not received a response.
        The 
trial court’s judgment was signed August 19, 2004.  Because a motion for 
new trial was timely filed, appellant’s notice of appeal was due November 17, 
2004.  The notice of appeal was not filed until November 19, 2004, and 
appellant has not offered any explanation for the late filing.
        Therefore, 
it is the opinion of the court that this appeal should be dismissed for want of 
jurisdiction.  See TEX. R. APP. P. 42.3(a), 43.2(f).  Accordingly, we 
dismiss the appeal.
  
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
December 23, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.